Broyles, C. J.
1. The refusal of the court to give the requested instructions to the jury was not error.
{a) A portion of the requested charge set forth in the first ground of the amendment to the motion for a new trial was not applicable to the facts of the case.
(b) A portion of the requested charge set forth in the second ground (numbered 3) of the amendment to the motion for a new trial did not correctly present the law upon the subject involved.
2. The verdict was authorized by the evidence, and the court did not err in refusing the grant of a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.